UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6631


HOLLY MICHELLE LANDRY,

                Petitioner - Appellant,

          v.

PHYLLIS A. BASKERVILLE, Warden, Fluvanna Correctional Center
for Women,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:13-cv-00367-MHL)


Submitted:   September 27, 2016           Decided:   October 4, 2016


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Danielle Spinelli, Sonya L. Lebsack, Beth C. Neitzel, WILMER
CUTLER PICKERING HALE AND DORR LLP, Washington, D.C., for
Appellant.    Mark R. Herring, Attorney General of Virginia,
Eugene Murphy, Senior Assistant Attorney General, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Holly Michelle Landry appeals the district court’s order

denying relief on her 28 U.S.C. § 2254 (2012) petition, in which

Landry    claimed    that      her    sentence   of   mandatory     life   without

parole violated Miller v. Alabama, 132 S. Ct. 2455 (2012).                       The

district court concluded that Miller did not apply retroactively

to cases on collateral review for purposes of 28 U.S.C. § 2244

(d)(1)(C) (2012).        The court denied Landry’s § 2254 petition and

granted    a    certificate      of   appealability.         Subsequent     to   the

district court’s decision, the Supreme Court held that “Miller

announced a new substantive rule that is retroactive to cases on

collateral review.”            Montgomery v. Louisiana, 136 S. Ct. 718,

732 (2016).      Because the district court did not have the benefit

of Montgomery, we vacate the judgment and remand for further

proceedings.      We express no opinion as to the merits of Landry’s

petition.       We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented    in   the    materials

before    the    court   and    argument      would   not    aid   the   decisional

process.

                                                            VACATED AND REMANDED




                                          2